COURT OF APPEALS FOR THE
                                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION

Cause Number:                01-12-01161-CV
Trial Court Cause
Number:                      2001-32761
Style:                       Michael D. Lesem
                             v Liane Mouradian
                     *
Date motion filed :          May 10, 2013
Type of motion:              Unopposed Motion to Extend Time to File Appellant’s Reply Brief
Party filing motion:         Appellant
Document to be filed:        Reply Brief

Is appeal accelerated?        YES          NO

If motion to extend time:
         Original due date:                              May 14, 2013
         Number of previous extensions granted:          0
         Date Requested:                                 May 21, 2013

Ordered that motion is:

            Granted
                     If document is to be filed, document due: May 21, 2013
                          Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually            Acting for the Court

Panel consists of:       Justices Keyes, Higley, Bland

Date: May 14, 2013